Relocation Agreement
 
AVX Corporation (the “Company“) and ______________ (the “Employee”) agree to the
following arrangement in connection with the Employee’s relocation near the
Company’s facility in Fountain Inn, South Carolina (the “Facility”).
 
 
1. Based on the average of three independent appraisals of the Employee’s
current residence near Myrtle Beach (the “Prior Residence”) arranged by the
Company and the Employee, the Company agrees to purchase the Prior Residence for
$_____________ (the “Purchase Price” – based on appraisal average). The Company
agrees to purchase the Prior Residence and pay the Purchase Price to the
Employee up to three weeks prior to the Employee’s purchase of a residence near
the Facility (the “New Residence”), but no later than ______________, 2010.



 
2. The Employee agrees within a reasonable time following the date the Purchase
Price is paid by the Company to vacate the Prior Residence and settle any
outstanding debts and any accrued but unpaid obligations in connection with the
Prior Residence and cooperate with the Company to take any steps necessary to
complete the transaction and its documentation.



 
3. Up to three weeks prior to the Employee purchasing a home near the Facility,
the Company agrees to pay the Employee a $___________ incidental allowance (the
“Incidental Allowance”).



 
4. If the Employee voluntarily leaves the employment of the Company prior to the
later of relocating to the New Residence or completion of the Company purchase
of the Prior Residence and its documentation, Employee shall immediately
repurchase the Prior Residence for an amount equal to the Purchase Price and
shall repay the Incidental Allowance.



 
5. The Company agrees to pay for all costs (excluding costs in connection with
the repayment of any outstanding debts and any accrued but unpaid obligations in
connection with the Prior Residence) related to the transfer of the title to the
Prior Residence to the Company or the closing costs related to the Employee sale
of the Prior Residence to a third party. All such expenses must be documented to
the satisfaction of the Company.



 
6. The Company agrees to reimburse the Employee for reasonable costs related to
a reasonable number of house hunting trips, and closing costs (excluding costs
related to the Employee’s financing of the New Residence) in connection with the
purchase of the New Residence. All such expenses must be documented to the
satisfaction of the Company.



 
7. The Company agrees to pay for the reasonable expenses of packing and moving
of the Employee’s household goods and related family travel costs from the Prior
Residence to the New Residence. All such expenses must be documented to the
satisfaction of the Company.

 
 
8. The Company agrees to reimburse, on a fully grossed up basis, the Employee
for the incremental Federal, State and Local income tax costs incurred by the
Employee as a result of such reimbursements or payments becoming taxable to the
Employee. All such tax liabilities must be documented to the satisfaction of the
Company.




--------------------------------------------------------------------------------


 
9. If the Employee voluntarily leaves the employment of the Company within one
year of the later of the Company purchasing the Prior Residence or the Employee
purchasing the New Residence, the Employee shall repay the Incidental Allowance
and any and all reimbursements and/or payments received under this Agreement.
 

 
10. If Employee is entitled to be paid or reimbursed for any expenses under
Sections 5, 6, 7 or 8 of this Agreement, and such payments or reimbursements are
includable in Employee's federal gross taxable income, the amount of such
expenses reimbursable or payable in one calendar year shall not affect the
amount reimbursable or payable in any other calendar year, and the reimbursement
or payment of an eligible expense shall be paid promptly after Employee provides
the Company with documentation of such expense reasonably acceptable to the
Company, but in no event later than December 31 of the year after the year in
which the expense was incurred. Employee's rights to payment or reimbursement of
expenses under this Agreement shall expire at the end of two years after the
date of this Agreement.
 

 
11. If Employee is entitled to any tax gross-up payment under Section 8 of this
Agreement, such payment shall be paid by Company to the Employee promptly after
Employee provides the Company with documentation of the amount and payment of
the tax liability, but in no event later than December 31 of the year after the
year in which the related taxes are remitted to the applicable taxing
authorities.
 

 
12. The Employee agrees that if the Employee voluntarily leaves the employment
of the Company, the Employee shall not, directly or indirectly, either for
himself or for any other Person, participate in any business or enterprise which
is in competition with the Business as conducted or proposed to be conducted by
the Company or a subsidiary as of the date the Employee’s employment with the
Company ends for a two year period from such date (such period is referred to as
the “Non-Competition Period”). “Business” means, as of the date hereof, the
business of developing, manufacturing, marketing, or selling
______________________________and shall include any other business engaged in or
proposed to be engaged in by the Company or a subsidiary as of the date the
Employee’s employment with the Company ends. This restriction includes, but is
not limited to _____________________________, or any of their affiliates or
subsidiaries. For purposes of this Agreement, the term “Participate” includes
any direct or indirect interest in any enterprise, whether as an officer,
director, employee, partner, sole proprietor, agent, representative, independent
contractor, consultant, franchisor, franchisee, creditor, owner or otherwise;
provided that the term “Participate” shall not include ownership of less than
one percent of the stock of a publicly held corporation whose stock is traded on
a national securities exchange or in the over-the-counter market. Employee
agrees that this non-competition covenant is reasonable with respect to its
duration, geographical area and scope.


________________________________          _______________________________
 
Employee/Date                    On behalf of AVX Corporation/Title/Date